85 F.3d 637
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James C. MEYERS, Plaintiff-Appellant,v.U.S. FARM CREDIT ADMINISTRATION;  Billy Ross Brown;Department of Agriculture;  Bill Clinton;  MontanaDepartment of Agriculture;  Leo Giacometto;  Catholic Church& Friends;  Wm. H. Keeler, Defendants-Appellees.
No. 95-35768.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
James C. Meyers appeals pro se the district court's 28 U.S.C. § 1915(d) dismissal of his civil rights action alleging that President Clinton, the Catholic Church and others conspired to deprive him of his property.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Meyers's claims are fanciful, delusional, and legally frivolous.   Accordingly, the district court did not abuse its discretion by dismissing his action pursuant to section 1915(d).  See Nietzke v. Williams, 490 U.S. 319, 327-28 (1989).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3